Case 1:18-cV-10224-ER Document 3 Filed 11/05/18 Page 1 of 2

JS 44CFSDNY ClVlL COVER SHEET

REV. 06/01/17
The JS-44 civii cover sheet and 1he informaiien i:oniaineci herein neither replace nor supplement lhe filing and service o! pleadings or
oiher papers as required by iaw, except as provided by local rules of court. This form. approved by the Judiciai Conference of the
Uniter,l Siates iri September 1974, is required for use 01’ the Cler:< of Coun for the purpose of initiating ihe civil docket sheel.

PLAINTlF-'FS DEFENDANTS
Siobhan Fenton, individually and on behalf of ali others similarly situated Criterion Worldwide and Lewis Morton
A'ITORNEYS (FlRNl NAN|E, ADDRESS, AND TELEPHONE NUMBER AT'TORNEYS (lF KNOWN)

Valli Kane & Vagnini LLP
600 Old Country Rd., Ste. 519, Gerden Cily, NY 11530
516-203-7180

CAUSE OF ACTION (C|TE THE U.S. C|VlL. STATUTE UNDER WH|CH YOU ARE F|LING AND WR!TE A BR|EF STATEMENT OF CAUSB
{DO NOT C|TE JURiSDlCT|ONAL STA'E'UTES UNLESS D|VERS|TY)

Fair Leboi’ Sfendards Act

Judge Prev§ously Assigned
Has this aciion, case. or proceeding, or one esseniially lhe same been previously filed iri SDNY at any iime? No .Yesl___`|

|fyes. was this case Vol.|:| |nvol. [:] Dismissed. No l_____] Yes I;| lf yes, give date_________________ & Cese No.
ls ms Ar.i immm\'rion.qi_ Ani=.irn,\rioi\i cum No E} Yes I:]
(PLACE AN [x] lN ONE BOX ONL Y) NATU RE OF SUIT
ToRTs AcTsoNs uNDER sTMu'rEs
coNTRAcT nensormi_ iiiJuRY i=eRsoNAi_ m.iuRY FoRFEiTuREii=EieAL-rv enNi<nuP'rcY owen srmures
[ l 357 HEA"THCARE! 375 FALSE ci_AzMs
1 1110 iNSuRANce 1 1310 AiRPLANe PHARMACEUT|CAL PERSONAL 1 1525 mens RELATEU 1 1422 APPEAL [ ]
1 1 120 MARiNE 1 1315 AiRPLANe PRODuc¥ lNJuRWPRODUCT LSAB|L|TY SE1ZURE OF pROpEm-y 28 usc 155 § im OU‘ TAM
1 1 130 Mii_i_ER Acr i_iAesLiTY 1 1355 FERsoNAi_ iNJuRv 21 USC 531 1 1423 WiwDRAWAL 1 1 400 sTATE
1 1 140 NEGOT:AE!LE 1 1320 AssAuLT, i_ieei_ 3 i=RoiJucT LiAeii.nY [ 1550 OTHER 25 usc 157 REAPPoRnoNMENT
iNSTRuMENT sLANiJER 1 1355 Asees":os PERSONAL 1 1 410 ANTiTRuST
1 1 150 REcoveRY oF 1 1330 FEDERAL li~i.iuR~r PRODucr 1 1430 BANKS 5 5ANK1NG
ovERPAYMEN1 5 EMPLOYERS' LeAiaiLirY PRoPERTY RieHTs 1 1 450 coMMeec:r-;
eNFoRcEMENT i_iAe:LiTY 1 1450 DEPoRTATioN
05 .suoeMENT 1 1340 MARiNE Peesoi.iAL PRoPeRTY 1 1520 coPYRieH?s 1 1470 RACKETEER iNFLu-
1 1151 MEDicARE AcT 1 1345 MARiNE PFioDucT 1 1530 PATENT ENCED a coRRuPT
1 1 152 RECOV§Rv oF i,iAeil.lTY 1 1370 orHeR FRAuD _ oReszzATiON Ac'r
DEFAULTED l ] ago MOTGR VEH|CLE [ 1331 TRUTH m LENU|NG 1 1035 PATENT AeaREviArEo NEW oRuo AFPLicATioi~i lR|CO}
STuDENT i_oANs 1 1355 MoToR venicl.E l 1340 TRADEMARK 1 1450 cONSuMER cREDiT
cexcL veTi-:RANS) PROoucT LiAeiLiT~.' sociAi_ secuizirv 1 1490 cAei_E/sATELi.iTe 7\/
1 1 153 RecoveRY or»' 1 1350 oTHER PERsoNAi_
ovERi=AYMENT iNJuRY 1 1350 orii'eR PERSONAL i.ABoR 1 1551 1101 1139501 1 1050 aecuamesr
oF vETERAN's 1 1 352 i=eRsONA1 iNJuRY - PRC>PERTY QAMAGE 1 1952 eLAci< i_i)NG19231 coi.iMOi)iTiESi
BENEFn-s MED MALPRACTICE 1 1355 PROPERW DAMAGE 121 710 FAiR LAEOR 1 1553 0iwc.'01v1w1405(g11 Exci-iANGE
1 1 150 srocxHoLoERs PRODucT LzAiaii_m sTANoARos A<:T 1 1554 Ssic) riTLE xvi
eu:rs 1 1 720 i_AeomMGMT 1 1555 Rsi 14051911
1 1 190 oTHER PRisoNER PETiTioNs RELATic)Ns 1 1590 orHER sTATumRY
comch 1 1453 Ai_iEN ciETAiNEE 1 1 740 RAic.WAv LABOH AcT AcrioNs
1 1 195 coNTRAcT 1 1510 miorioNs 70 [ ] 751 FAM|L¥ MED|CAL FEDERAL TAx suirs 1 1591 AGRiceLTuRAL AcTs
PnoeucT AcrloNs unnen s'rAru'res vAcATE sENTi-:Nce ,_EAVE ACT (FMLA}
LiAezLiTY 25 usc 2255 1 1 570 TAxi:s 105 P:a'mmr or
1 1 195 FRANcstE civai_ maine 1 1530 HABEAs coRPus 1 1790 oTHER LABOR ueiermann 1 1593 vaiRONMENTAi_
1 1535 DEATH PENALTY LirieATloN 1 1571 ies-winn PARTY Wmees
1 1540 meDAMus 5 owen 1 1791 EMPL RET JNc 25 usc 7509 1 1555 i=Reeoc)ivi oi=
l 1440 cci)~]row-EPEE<:::BR;GHTS secuRiTY ACT 1ERiSA1 iNFoRMAT:oN 1101
REAL. PRoPL=.RTv E 1441 VOT|NG l GRA“ON 1 1 995 AFieiTRAnciN
MM[
1 1210 LAND 1 1442 EMPLovMeirr i=RisoNeR civic. RioHTs § lp;g§§:§,_;r;|§;:';ggmw 03
0000514047100 z 1443 l-IOUS|NG1 f 1 462 NA¥URAL'ZAT'ON c Eczsior¢
l ] 220 FORECLOSURE ACCOMMODAT$ONS 1 1550 c|\m, R|GHTS 1115me AT|ON APPEAL OF AGEN Y D
1 1230 RENT LEASE 5 E 1445 AMER|CANS VWTH 1 1555 PRisON coNDiTiON 1 1455 OTHER iMMiGRATioN [ 1950 CONST|TUT|ONM|TY OF
EJECTMENT DiSAB¥L\TlES - 1 1 550 olviL DETNNF.& AcnoNS STATE 51 ATUTES
1 1 240 ToR?s 70 LAND EMPLOYMEN? coNDiriONs 05 coNF;NEMENT
1 1245 TORT PRODUCT l 1446 AMERicANS WITH
L|AB;L|TY DiSAB§Ll?|ES -OTHER
1 1290 ALL oTHeR l 1443 EDUCAT|ON
REAL PRO?ERTY

Check if demanded in complaint
DO YOU CLAIM TH!S CASE lS RELATED TO A CIVIL CASE NOW PENDENG lN S.D.N.Y.

 

 

 

 

CHEC]( 1F T}~{|S 15 AC[_ASS ACT}ON AS DEFlNED BY LOCAL RULE FOR DIVESEON OF BUS|NESS 13?
/ UNDER F.R.C.P. 23 iF SO, STATE:
DEMAND $ OTHER JUDGE DOCKET NUMBER

 

Check YES orin r`f demanded in complaint
JURY DEMAND: |:| YES ENO NOTE: 1100 must azso submit ai me time ofniing 010 simemeni of Reia1edness form (Form iH-:zz).

Case 1:18-cV-10224-ER Document 3 Filed 11/05/18 Page 2 of 2

(PLACE AN X IN ONEEOX ONLY) ORlG[N
\:l 1 Origina| |:} 2 Removecl from |:|3 Remanded g 4 Reins1ated or l:f 5 Transferred fr_om |:} 6 ::"::;:i°i m'] j::;:!f::n?'sm°t
Pmceeding sims com from Reopened (speclfy Dismct) 9

Appe||atg (Transferred) |V|agistrate Judge

[:| a_ all parties represented g n
ou |:] 8 Mu|tidistrict Litigation (Direc:t Fi|e)

b_ Atleast one party

is pro se.
fPLAC-E AN X !N ONE BOX ONLY) BASES OF JURESDICTION IF DIVERSlTY, INDICATE
\___I 1 U.S. PLA|NTJFF m 2 U.S. DEFENDANT 3 FEDERAL OUEST|ON 134 D|VERS|TY CIT!ZENSHIP BELOW.

(U.S. NOT A F'ARTY)
C|T|ZENSH|P OF PR|NCIPAL PART|ES (FOR DIVERS|TY CASES ONLY)

(P|ace an [X] in one box for Plaintiff and one box for Defendant)

P`I'F DEF PTF DEF PTF DEF

C|T|ZEN OF TH|S STATE [ ] 1 [ ] 1 ClTFZEN OR SUBJECT OF A [ ] 3{ ]3 INCORPORATED and PRINC|PAL PLACE [ ]5 [ ]5
FOREIGN COUNTRY DF BUS|NESS |N ANOTHER STATE

C|T|ZEN OF ANOTHER STATE [ ]2 [ ] 2 ENCORPORATED or PRENC|PAL PLACE [ ]4[ ]4 FORE|GN NA"E`EON [ ]6 [ ]6

OF BUS|NESS lN THtS STA"E'E

PLA|NTEFF(S) ADDRESS(ES) AND COUNTY(]ES)
DEFENDANT(S) ADDRESS(ES) AND COUNTY(|ES)

DEFEN DANT(S) ADDRESS UNKNOWN

REPRESENTAT!ON [S HEREBY MADE THAT. AT TH|S TIME, l HAVE BEEN UNABLE, W|TH REASONABLE D!LIGENCE, TO ASCERTA|N
THE RES|DENCE ADDRESSES OF THE FOLLOW|NG DEFENDANTS:

COURTHOUSE ASS|GNMENT
| hereby certify that this case should be assigned to the courthouse indicated below pursuant to Locaf Rute for Division of Business 18, 20 or 21.

Check one: THWHOY§YY TO$ [:] WH|TE PLA|NS MANHATTAN

DATE 09/25/291 StGNATuRE OF ATIORNEY 01= RECORD ?§’“H;TED m PRACT'CE 'N TH'S DESTR'CT
[>q YES (DATE ADMITTED mo.Sept- Yr. 2015 )
RECE|PT # Attorney Bar Code # MB_0707

Niagistrate Judge is to be designated by the C|erk of the Court.
Megistrate Judge is so Designated.

Ruby J. Krajick, Clerk of Court by Deputy C|erk, DATED

UN|TED STATES DISTR|CT COU RT (NEW YORK SOUTHERN)

